 Case 2:21-cv-03341-JAK-PVC Document 10 Filed 08/04/21 Page 1 of 1 Page ID #:106

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

 Case No.    LA CV21-3341 JAK (PVCx)                                          Date        August 4, 2021
 Title       Guri Gonzalez v. Martha Frankel, et al




 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                   T. Jackson                                              Not Reported
                  Deputy Clerk                                     Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                    Not Present                                             Not Present


 Proceedings:            (IN CHAMBERS) ORDER DISMISSING CASE JS-6

An Order to Show Cause re Dismissal for Lack of Prosecution was issued by the Court on July 20,
2021 ordering Plaintiff either to: (i) respond in writing no later than July 27, 2021 as to why the matter
should not be dismissed for lack of prosecution. No response has been provided by Plaintiff. Therefore,
the Court dismisses the matter for lack of prosecution and failure to follow the Court's Orders.

IT IS SO ORDERED.




                                                                                                   :

                                                           Initials of Preparer      TJ




                                                                                                       Page 1 of 1
